07/10/2020



                                                                                  Case Number: DA 20-0227




        IN THE SUPREME COURT OF THE STATE OF MONTANA
                          Case No. 20-0227
______________________________________________________________

DEBBIE MARIE WELSCH,

            Plaintiff and Appellant,

      vs.

SPECTRUM MEDICAL,

            Defendant and Appellee.


                           GRANT OF EXTENSION


      Upon consideration of Appellee’s Motion for Extension of Time to File

Answer Brief, and good cause appearing therefore,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time up

to and including August 14, 2020, within which to prepare, file, and serve

Appellee’s answer brief.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                             July 10 2020